IN THE SUPREME COURT OF PENNSYLVANIA




                                        : NO. 476
IN RE: APPOINTMENT TO THE
                                        :
CRIMINAL PROCEDURAL RULES               : CRIMINAL PROCEDURAL RULES
                                        :
COMMITTEE                               : DOCKET




                                     ORDER


PER CURIAM


      AND NOW, this 22nd day of June, 2016, Jarad W. Handelman, Esquire,

Montgomery County, is hereby appointed as a member of the Criminal Procedural

Rules Committee for a term of three years commencing June 30, 2016.